Fourth Court of Appeals
                                           San Antonio, Texas
                                                  September 22, 2015

                                              No. 04-15-00396-CR



                                                   Roy ALVAREZ,
                                                      Appellant

                                                     v.
                                                The State of s
                                           THE STATE OF TEXAS,
                                                  Appellee

                        From the 399th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2011CR6084
                                 Honorable Ray Olivarri, Judge Presiding

                                                      ORDER
             The Appellant’s First Motion for Extension of Time to File Brief has this date been
      received and filed in the above styled and numbered cause. Extension of time to file the
      Appellant’s brief is this date GRANTED. Time is extended to October 21, 2015.

                                                                PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:             Nicolas A. LaHood                                 Ronald Ortman
                District Attorney, Bexar County                   Law Office of Ronald A. Ortman
                101 W. Nueva, Suite 370                           700 N. Saint Mary's St.
                San Antonio, TX 78205                             Suite 1400
                                                                  San Antonio, TX 78205